Order, Supreme Court, Bronx County (William Donnino, J.), entered March 7, 2000, which denied petitioner’s application for a writ of habeas corpus, unanimously affirmed, without costs.
No basis exists for disturbing the hearing court’s findings discrediting petitioner’s testimony that he did not refuse to attend the final revocation hearing on September 10 and October 5, 1999 and did not sign refusal forms for those dates, and crediting the correction officers’ testimony that petitioner did sign such refusal forms as attested to by their witness signatures. Accordingly, the subsequent adjournments were chargeable to petitioner, and the final hearing was timely held (Executive Law § 259-i [3] [f] [i]). Petitioner’s bald assertion that the signatures on the forms are forgeries did not warrant the professional handwriting analysis which he requested. Concur — Nardelli, J.P., Mazzarelli, Saxe, Sullivan and Ellerin, JJ.